
	
		III
		112th CONGRESS
		1st Session
		S. RES. 49
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2011
			Mrs. Gillibrand (for
			 herself, Mr. Lugar,
			 Mr. Cochran, Mr. Menendez, Ms.
			 Mikulski, Ms. Snowe,
			 Mr. Kerry, Mrs.
			 Feinstein, Mr. Nelson of
			 Florida, Ms. Landrieu,
			 Mr. Merkley, Mr. Johnson of South Dakota,
			 Mr. Durbin, Mr.
			 Lautenberg, Mr. Udall of
			 Colorado, Mr. Wicker,
			 Mr. Franken, Ms. Stabenow, Mr.
			 Pryor, Mr. Whitehouse,
			 Mrs. Boxer, Mr.
			 Cardin, Mr. Schumer,
			 Mrs. Murray, Mr. Casey, Mr.
			 Begich, Mr. Brown of Ohio,
			 Mr. Bennet, Mr.
			 Kirk, Mr. Blumenthal,
			 Mrs. McCaskill, Mrs. Hagan, Mrs.
			 Hutchison, and Mr. Coons)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Celebrating Black History
		  Month.
	
	
		Whereas in 1776, the United States of America was
			 imagined, as stated in the Declaration of Independence, as a new Nation
			 dedicated to the proposition that “all men are created equal, that they are
			 endowed by their Creator with certain unalienable Rights, that among these are
			 Life, Liberty, and the pursuit of Happiness”;
		Whereas on November 19, 1863, President Abraham Lincoln,
			 in reference to the Declaration of Independence, stated, “[f]our score and
			 seven years ago our fathers brought forth, upon this continent, a new nation,
			 conceived in liberty, and dedicated to the proposition that all men are created
			 equal”;
		Whereas the history of this Nation includes injustices and
			 the denial of basic, fundamental rights at odds with the words of the Founders
			 of the Nation and the sacrifices commemorated at Gettysburg, and these
			 injustices include nearly 250 years of slavery, 100 years of lynchings, denial
			 of both fundamental human and civil rights, and withholding of the basic rights
			 of citizenship;
		Whereas the vestiges of slavery still exist in the
			 systemic inequalities and injustices in our society;
		Whereas for every Shirley Chisholm, Dorothy Height,
			 Constance Baker Motley, Charles Hamilton Houston, Thurgood Marshall, Lena
			 Horne, James Baldwin, W.E.B. Du Bois, Harriet Tubman, Frederick Douglass,
			 Sojourner Truth, Jackie Robinson, or Ralph Bunche, each of whom lived a life of
			 incandescent greatness, many African Americans lived, toiled, and died in
			 obscurity, never achieving the recognition they deserved;
		Whereas on November 4, 2008, the people of the United
			 States elected an African American man, Barack Obama, as President of the
			 United States, and African-Americans continue to serve our country at the
			 highest levels of our government and military; and
		Whereas William H. Hastie, the first African American to
			 be appointed as a Federal judge, stated, [h]istory informs us of past
			 mistakes from which we can learn without repeating them. It also inspires us
			 and gives confidence and hope bred of victories already won: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 importance of Black History Month as an opportunity to reflect on our Nation’s
			 complex history, while remaining hopeful and confident for the path that lies
			 ahead;
			(2)acknowledges the
			 significance of Black History Month as an important opportunity to recognize
			 the tremendous contributions of African Americans to the Nation’s
			 history;
			(3)encourages the
			 celebration of Black History Month to provide a continuing opportunity for all
			 people in the United States to learn from our past and to understand the
			 experiences that have shaped our Nation; and
			(4)calls on citizens
			 to remember that, while this Nation began in division, it must now move forward
			 with purpose, united tirelessly as one Nation, indivisible, with liberty and
			 justice for all, and to honor the contribution of all American pioneers who
			 help ensure the legacy of these great United States.
			
